Citation Nr: 1036575	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  98-02 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and major 
depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

 



INTRODUCTION

The Veteran had active service from June 1960 to May 1964 and 
September 1965 to September 1969.

This matter arises before the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  
Jurisdiction over the Veteran's claim was subsequently 
transferred to the VA RO in Cleveland, Ohio.

The Board notes that the Veteran's claim on appeal was previously 
characterized as a claim of service connection for posttraumatic 
stress disorder (PTSD).  However, while on appeal, the United 
States Court of Appeals for Veterans Claims (Court) addressed a 
case involving the scope of filed claims.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  The Court held that a claim is 
not limited to the diagnosis identified by the Veteran.  More 
precisely, a claim is for a disability that may reasonably be 
encompassed by several factors including: (1) the claimant's 
description of the claim; (2) the symptoms the claimant 
describes; and (3) the information the claimant submits or that 
VA obtains in support of the claim.  A review of the claims file 
shows that the Veteran has been variously diagnosed as having 
PTSD and major depressive disorder.  The Board therefore finds 
that the Veteran's claim is not limited solely to PTSD.  Instead, 
the claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD 
and major depressive disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

In its most recent remand in November 2009, the Board ordered the 
AMC to schedule the Veteran for a compensation and pension 
examination in order to determine if he has PTSD and, if so, 
whether it is etiologically related to his claimed in-service 
stressors.  As a result, the Veteran was scheduled for 
compensation and pension examinations in December 2009 and 
January 2010 at the Cleveland VAMC.  However, the Veteran 
cancelled his December 2009 examination because his sister, who 
he relies on for transportation, had a heart attack and he did 
not report for the January 2010 examination.  The AMC 
subsequently denied his claim because there was no evidence that 
a currently diagnosed acquired psychiatric disorder was caused by 
the Veteran's military service.  Absent good cause, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  See 38 C.F.R. § 
3.655(a)(b) (2009).  In this case, the Board finds that the 
Veteran had good cause for failing to report to his examination 
in that he never received notice of the time and place of the 
examination.  To be sure, a review of the claims file reveals 
that the AMC did not send the Veteran a notice letter informing 
him of the examination.  Additionally, the Veteran's 
representative claimed that VA has listed an inaccurate phone 
number with the Veteran's claim.  

Therefore, upon remand, the Veteran should be afforded a 
compensation and pension examination in order to determine the 
nature and etiology of his acquired psychiatric disorder.  The 
Veteran should be provided proper notice of the time and place of 
his examination.  Notably, the Board has previously found that 
the U.S. Army & Joint Services Records Research Center (JSRRC) 
(formerly the U.S. Armed Services Center for Unit Records 
Research (CURR)) has found credible supporting evidence of the 
occurrence of one of the Veteran's claimed in-service stressors, 
the attack on Tan Son Nhut Air Base in December 1966.  In his 
opinion, the examiner should state whether the Veteran's acquired 
psychiatric disorder is at least as likely as not related to this 
stressor.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with an appropriate 
examination to determine the nature and 
etiology or onset of his acquired psychiatric 
disorder.  The claims file and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted, and 
the examiner should review the results of any 
testing prior to completion of the report.

The examiner should specifically state what 
acquired psychiatric disorders the Veteran is 
diagnosed with, if any, and whether any 
diagnosed acquired psychiatric disorder is at 
least as likely as not (i.e., probability of 
50 percent or greater) etiologically related 
to the Veteran's active military service.  If 
the Veteran's diagnosis is PTSD, the examiner 
should specifically state whether the 
Veteran's disorder is at least as likely as 
not related to his confirmed in-service 
stressor, namely the attack on Tan Son Nhut 
Air Base in December 1966.  If the examiner 
is unable to give such an opinion without 
resorting to mere speculation, the examiner 
should state so and give the reasons why he 
or she cannot give such an opinion.   
  
The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


